DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
 
Claim Interpretation
Regarding limitations recited in claims 1-3 and 5-7, which are directed to a manner of operating the disclosed measurement apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).
If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (2012/0035450 A1, cited in IDS filed 09/21/2018).
Regarding claim 1, Hayashi discloses an electrical characteristics measurement apparatus (Fig. 3; Fig. 9; [0065]-[0083]), comprising:
a measurement unit that measures electrical characteristics of a biological sample over time (sample introduction portion 2; voltage application portion 11; permittivity/dielectric measurement portion 12; [0068]-[0075]);
an analysis unit configured to review, in real time during the measurement, data related to a temporal change in the electrical characteristics and to analyze a change in state of the biological sample (blood coagulation system analysis portion 13; [0076]-[0081]); and
a notification unit that issues notification of an analysis result obtained by the analysis unit at a specific time point (displaying on a monitor or printing on a predetermined medium; [0082]-[0083]),
wherein the analysis unit is configured to detect a predetermined feature point from the data related to the temporal change in the electrical characteristics and to use (Fig. 4-8 and 12-15), and
the analysis unit is configured to calculate a correlation coefficient between the pieces of data related to the temporal change and to analyze whether the correlation coefficient exceeds a predetermined threshold value or not (Fig. 10; [0084]-[0093]; Fig. 15; [0110]; [0125]; [0133]-[0134]).
Regarding claim 2, Hayashi further discloses the analysis unit is configured to use pieces of data related to the temporal change (Fig. 4-8 and 12-15).
Regarding claim 3, Hayashi further discloses the analysis unit is configured to detect a time point at which a value at the predetermined feature point exceeds a predetermined threshold value and to compare variations in electrical characteristics at the time point between the- 62 - pieces of data related to the temporal change (Fig. 10; [0084]-[0093]).
Regarding claim 5, Hayashi further discloses the analysis unit is configured to analyze whether a value at the predetermined feature point and/or the state of the biological sample at the predetermined feature point are/is matched with a predetermined criterion or not (Fig. 10; [0084]-[0093]).
Regarding claim 6, Hayashi further discloses the biological sample is a blood sample (blood coagulation system analysis device 1).
Regarding claim 7, Hayashi further discloses the electrical characteristics are a dielectric constant at a specific frequency (permittivity/dielectric measurement portion 12).

Response to Arguments
Applicant's arguments filed 04/21/21 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the device disclosed by Hayashi is incapable of “calculating a correlation coefficient between pieces of data related to the temporal change and to analyze whether the correlation coefficient exceeds a predetermined threshold value or not”.
Hayashi explicitly discloses (Fig. 10) a step of measuring permittivity (analogous to “detect a predetermined feature point”), using a predetermined threshold (analogous to “use data related to the temporal change”) to obtain a parameter showing amount of increase in permittivity and predicting timing (analogous to “calculate a correlation coefficient”), and then repeating the routine and comparing the new predetermined threshold (analogous to “analyze whether the correlation coefficient exceeds a predetermined threshold value”).
Additionally, Hayashi explicitly discloses ([0133]-0134]) the parameter (analogous to “calculate a correlation coefficient”) being further used to determine the risk of thrombus based on with the risk of thrombus increasing with increase of the parameter.
For the above reasons, the previous grounds of rejection have been maintained with updates to address the claim amendments.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J EOM/           Primary Examiner, Art Unit 1797